        Case: 3:19-cv-00379-jdp Document #: 126 Filed: 08/23/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DEYONTAE CORNAIL STINSON,

        Plaintiff,
                                                     Case No. 19-cv-379-jdp
   v.

RENEE SCHUELER, ANGELA HODGE,
SALAMULLAH SYED, TERESA EAILR,
DENISE VALERIUS and TIM DETERS,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case without prejudice.




        /s/                                             8/23/2021
        Peter Oppeneer, Clerk of Court                        Date
